DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Application filed on 3/26/2020.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 10,386,850 discloses a mobile robot system and method for autonomous localization using straight lines extracted from visual images, comprising compare the extracted new straight lines to the existing map data to obtain different pose possibilities of the mobile robot, and create localization data to localize the robot by executing an iterative algorithm which evaluates the likelihood of each pose possibility being the true one to estimate mobile robot pose, said mobile robot pose comprising a combination of position and orientation; the cited art of record US 2011/0194755 discloses apparatus and method with traveling path planning of a mobile robot within a space along an inherent direction of the space. The apparatus include a pattern extracting unit, a pattern direction extracting unit, and a path generating unit. The pattern extracting unit extract at least one of pattern from a ceiling image captured by photographing in a ceiling direction. The pattern direction extracting unit extract a pattern direction in the form of a line from the extracted pattern. The path generating unit generate a traveling path using the extracted pattern direction. A SLAM algorithm allows a mobile robot to 
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “performing a block-based feature point extraction by dividing the acquired image into blocks having a predetermined size and extracting a second feature point from each of the divided block-unit images; performing a point-based feature point matching by comparing feature points of a first node corresponding to a current location of the mobile robot and a second node located within a predetermined reference distance from the first node using the first feature point; performing a block-based feature point matching by matching the feature points of the first node and the second node using the second feature point; determining the current location based on the point- based feature point matching and the block-based feature point matching; and storing the determined current location in association with the first feature point and the second feature point in a map”. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0051595 – discloses mobile robot that is capable of reducing a position recognition error and performing a precise position recognition even in the occurrence of a change of external illumination, through geometric constraints, when recognizing its position with using a low quality camera (e.g., camera having a low resolution). Furthermore, feature points may be extracted from images detected with using a low quality camera, and the feature points may be robustly matched with each other even in the occurrence of a change of external illumination, through geometric constraints due to the feature lines. This may enhance the performance of the conventional method for recognizing a position based on a camera susceptible to a illumination change, and improve the efficiency of a system.
US  2012/0191287 – discloses control method for the localization and navigation of a mobile robot and a mobile robot using the same. More specifically, the localization and navigation of a mobile robot are controlled using inertial sensors and images, wherein local direction descriptors are employed, the mobile robot is changed in the driving mode thereof according to the conditions of the mobile robot, and errors in localization may be minimized.
US 2020/0327695 – discloses a repositioning method and apparatus in a camera pose tracking process, a device, and a storage medium, belonging to the field of augmented reality (AR). The method includes: obtaining a current image 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669